COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Nationwide Coin & Bullion Reserve, Inc. and Dallas Paskell, Turner
                         Jones, Lawrence Kuykendall, and Melida Jones v. William Ciarlone

Appellate case number:   01-20-00777-CV

Trial court case number: 2019-57418

Trial court:             334th District Court of Harris County

       The motion for reconsideration en banc is denied.


       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly____
                   Acting for the Court


Panel consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Malloy, Guerra, and Farris.

Date: ___October 11, 2022_____